Mason, J.,
delivered the following opinion of this court, in reference to its practice in such cases in future:
In this case the court are divided. Two of the judges are of opinion the decree ought to be affirmed, and the two other judges are of opinion that it ought to be reversed.
Although opinions representing the views of the different judges have been prepared, the whole court think it proper not to file them, for they determine nothing which would gov*215ern any future ease, and therefore would iti all probability lead to misapprehension hereafter. In future, in ali cases of a divided court, a similar practice will be pursued.

Decree affirmed, by a divided court,

with costs in both courts.